Citation Nr: 1805001	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Epstein-Barr syndrome.

4.  Entitlement to service connection for residuals of frostbite of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.  In a July 2017 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the July 2014 hearing has since left employment with the Board and offered her another hearing.  In July 2017 written correspondence, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter.

In October 2014, the Board remanded these matters for further development.  The Board notes that in its October 2014 remand, it remanded the issues of entitlement to service connection for fibromyalgia and posttraumatic stress disorder (PTSD).  In a November 2016 rating decision, the RO granted service connection for fibromyalgia.  In a February 2017 rating decision, the RO granted service connection for PTSD, and recharacterized the Veteran's prior service connected psychiatric disability to now reflect an unspecified depressive disorder with PTSD  As these are full grants of the benefits sought as to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACTS

1.  There is no competent evidence showing that the Veteran has ever been diagnosed with Epstein-Barr syndrome.

2.  There is no competent evidence showing that the Veteran has ever been diagnosed with residuals of frostbite of the upper extremities.


CONCLUSIONS OF LAW

1. The criteria for service connection for Epstein-Barr syndrome have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

2. The criteria for service connection for residuals of frostbite of the upper extremities have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran's service treatment records are unavailable for her period of active duty from November 1973 to November 1977.  See January 2010 formal finding memorandum detailing VA's unsuccessful attempts to obtain these records.  The claims file, including the electronic evidence, contains the Veteran's post-service treatment records.  Moreover, her statements in support of the claim are of record, including testimony provided at a July 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  

As to VA's duty to assist, the Veteran was afforded a VA examination in May 2015.  In her June 2017 Informal Hearing Presentation (IHP), through her representative, the Veteran asserted that VA failed in its duty to assist by not providing her adequate medical opinions that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disabilities.  The Veteran did not describe the reason for her assertion or otherwise cite any deficiency in the May 2015 VA examination report.  Careful review of the May 2015 VA examination report is silent for any omission or inconsistency that would render the report inadequate.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds the May 2015 VA opinion adequate.

Further, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In March 1984, a VA medical treatment record indicated the Veteran reported numbness and tingling in both of her arms.

In May 1984, a VA medical treatment record showed continued complaints of numbness in her arms.  It was advised to rule out multiple sclerosis.  

A June 1984 VA medical treatment record indicated the Veteran was referred for evaluation of scoliosis after reported occasional tingling and numbness in her hands.  She reported no symptoms at that time and that she was full active.  The impression was that she had mild scoliosis of a long standing nature which was stable.  No treatment was recommended.

In October 1987, a VA medical record X-ray of the Veteran's right hand was within normal limits.

In December 1987, a VA medical record showed the Veteran to have complaints of discomfort in her hands, with weakness predominantly in her right hand.  She reported pain as 3 out of 10.  She reported cramping in her hands and an increase in pain with activity.  She was diagnosed with fibromyalgia, especially in her hands.  

In July 1988, a VA medical record showed the Veteran to have complaints of hand weakness and occasional tingling of the 4th and 5th digits, especially in the cold.  The impression was that the Veteran had fibromyalgia, which was stable.  She was noted to be off her medication.  

In February 1996, a VA medical record indicated the Veteran had been involved in a motor vehicle accident.  Myofascial upper neck and shoulder pain was found but noted by the Veteran to be addressed elsewhere, not by VA.

In August 2000, a report of medical examination indicated no issues with the Veteran's upper extremities or other complaints.  In a concurrent report of medical history, the Veteran indicated she had no swollen or painful joints, but did state that she did not know if she had arthritis, rheumatism or bursitis due to a previous motor vehicle accident, 

A June 2003, VA medical center (VAMC) record indicated the Veteran had right arm pain and weakness associated with neck and lower back pain.

A December 2003 VAMC cervical X-ray showed the Veteran to have questionable impingement of the right sixth cervical nerve.  The root was noted at C6-7 level secondary to right neural foraminal narrowing caused by lateral degenerative changes.  There was mild, broad-based posterior disc bulging noted at these levels.  There was no evidence of nerve root compromise or gross disc herniation at any other level.  

In May 2013, a statement from the Veteran, through her representative, indicated that her residuals of frostbite of the upper extremities resulted from forced marches while in technical training.  She stated that there were no indications of residuals of frostbite were noted in her medical records or in her post-service medical records, though she stated that her post-service treatment records did indicate she had cramping in her hands.  Furthermore, in her statement, the Veteran contended that she contracted Epstein-Barr syndrome from a flu shot administered while on active duty.  She stated that Epstein-Barr syndrome was not noted in her STRs.

In July 2014, the Veteran testified at a hearing before a Veteran's Law Judge.  She stated that she was doing marching and training while on duty in cold weather.  She stated that she was not provided boots, gloves or hats appropriate for cold weather.  She reported the temperatures would get to 70 or 80 degrees below zero with wind-chill.  She reported that her hands would get extremely cold and numb and turn a yellow color when it dropped below a certain temperature.  She also reported that her hands would get painful.  The Veteran also testified that she got Epstein-Barr syndrome after receiving a vaccination for the flu.  

In May 2015, a VA examination found the Veteran to have reports of cold-injury related residuals.  The Veteran reported that she did training for weather observation and was not provided proper cold-weather gear.  She stated she was obligated to march several miles from her barracks to her classroom.  She reported her symptoms as tingling in her fingers and that when the weather gets below 40 degrees, her fingers turn yellowish and get numb.  The examiner did not find that the Veteran had or had ever been diagnosed with cold injuries.  Upon examination, the Veteran was found to have cold sensitivity, numbness, and color changes in her right and left hands.  The examiner stated that it was her opinion that the Veteran did not have a diagnosis of cold injury residuals.  It was the examiner's opinion that the Veteran's symptoms in her hands were related to her diagnosis of fibromyalgia and not cold injury residuals.

A concurrent VA examination regarding infectious diseases indicated that the Veteran had never been diagnosed with Epstein-Barr syndrome.  She reported that she got mononucleosis in 1976 as a result of a flu shot.  Upon examination, the examiner found no documentation of Epstein-Barr syndrome.  

In these matters, the preponderance of the evidence weighs against finding of diagnoses of either Epstein-Barr syndrome or of residuals of frostbite of the upper extremities.  

There is no evidence of record which establishes that the Veteran is suffering from Epstein-Barr syndrome or was ever diagnosed with Epstein-Barr.  Any reference of the Veteran having Epstein-Barr is by history alone.  Additionally there is no evidence of record which establishes that the Veteran was treated for Epstein-Barr syndrome.  Furthermore, the Veteran has stated that she did not seek treatment for Epstein-Barr syndrome while in-service.  Finally, the May 2015 VA examination did not find any documentation of a diagnosis of or treatment for Epstein-Barr syndrome.  Thus, the claim for service connection for Epstein-Barr syndrome must be denied.

Also, there is no evidence that the Veteran has been diagnosed with or is suffering from frostbite residuals of the upper extremities.  Though the Veteran's post-service treatment records do document her complaints of arm tingling, numbness, and cold-sensitivity, there is no indication from the evidence of record that these symptoms are attributable to residuals of frostbite.  Indeed, the May 2015 VA examination specifically found that the Veteran's upper extremity symptoms, including her numbness, cold-sensitivity, and pain, were attributable to her service-connected fibromyalgia.  Thus, without a current disability, the claim for service connection for frostbite residuals of the upper extremities must be denied.

The preponderance of the medical evidence of record, then, establishes that the Veteran does not have Epstein-Barr syndrome or any residuals of frostbite of the upper extremities.  Specifically, the only medical evidence of record to address the presence of Epstein-Barr or residuals of frostbite - the 2015 VA examination - established that the Veteran is not suffering from these disabilities.  As previously discussed, the Board finds the May 2015 VA examiner's medical opinion adequate and highly probative to the issue of whether the Veteran's had either Epstein-Barr and/or frostbite residuals of the upper extremities.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  It is clear that the examiner took into consideration all relevant factors in giving her opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the Veteran does not have and has not been diagnosed or treated for Epstein-Barr syndrome or frostbite residuals of the upper extremities.  

The Board has considered the Veteran's lay statements, to include her June 2014 hearing testimony, and does not dispute her reports of her symptoms.  Although the Veteran is competent to describe observable symptoms of pain, including upper extremity pain and numbness, she is not competent to opine as to the etiology of the her symptomology, as she has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her lay opinion that she has Epstein-Barr syndrome or frostbite residuals of the upper extremities does not constitute competent medical evidence and lacks probative value. 

The claims for service connection Epstein-Barr syndrome and frostbite residuals of the upper extremities, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.


ORDER

Entitlement to service connection for Epstein-Barr syndrome is denied.

Entitlement to service connection for frostbite residuals of the upper extremities is denied.





REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In a May 2015 VA examination regarding bilateral hearing loss and tinnitus, the examiner was not able obtain reliable results regarding hearing loss in the Veteran's right ear.  The examiner, however, stated that the Veteran did not have hearing loss in her right ear.  The examiner additionally stated that reliable data for the left ear was not able to be obtained, as the Veteran had demonstrated exaggerated auditory thresholds for the left ear which could not be resolved with repeated measures.  Furthermore, the examiner also was unable to offer an opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation due to the examiner's reported inability to obtain reliable data.  

The examiners statements suggest an inability on the Veteran's part to provide accurate results.  The Board advises the Veteran that she has a duty to cooperate in the development of her claims. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. Â§ 3.655  (2016).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, by failing to cooperate during VA examinations Veterans "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record." Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

In light of the inability of the examiner to provide an opinion based on unreliable results, the Board will afford the Veteran an additional examination in order to fully participate in an audiology examination so that an opinion regarding the etiology of any diagnosed bilateral hearing loss and tinnitus disability may be determined.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the nature and etiology of any hearing loss and/or tinnitus.  The claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the examination.

a.  The examiner should determine whether the Veteran has hearing loss sufficient to qualify as a disability for VA purposes under 38 C.F.R. § 3.385.

b.  If the Veteran has either, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and/or tinnitus had its onset during service or is otherwise related to active military service, to include her report of an "air block" while flying during active duty for training. 

c.  The examiner is also asked to address the comment in the August 2000 Report of Medical History that the Veteran sustained hearing loss due to a motor vehicle accident.  An opinion should be provided as to the medical probabilities that hearing loss or tinnitus is traceable to such an in-service event.

The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  The examiner must not rely solely on the possibility that the Veteran's hearing could have been within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

2.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


